KLEES, Judge,
with whom LOBRANO, Judge, joins, dissenting.
It is just as probable that plaintiff’s version of the accident-that he left a passenger out of his automobile approximately one-half block from St. Charles Avenue, proceeded in a direct line to St. Charles Avenue, as this was his route to the Mississippi River Bridge on-ramp stopped in the median because of a caution light and was struck by the defendant’s streetcar — was as credible as defendant’s street car operator as well as the two passengers, who were seated on the left side of a filled streetcar with “one or two people standing up”. As the testimony of the physical evidence of the facts it is a credibility call we cannot reverse. Canter v. Koehring Co., 283 So.2d 716 (La.1973).
For the above reasons, I respectfully dissent.